
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 758
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend title IV of the Public Health
		  Service Act to provide for the establishment of pediatric research
		  consortia.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric Research Consortia
			 Establishment Act.
		2.National
			 pediatric research consortiaSubpart 7 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285g et seq.) is amended
			 by adding at the end the following:
			
				452H.National
				pediatric research consortia
					(a)In
				generalThe Director of NIH,
				acting through the Director of the Eunice Kennedy Shriver National Institute of
				Child Health and Human Development and in collaboration with all other
				Institutes of the National Institutes of Health that support pediatric
				research, may, subject to the availability of funds, award grants, contracts,
				or cooperative agreements to public or nonprofit private entities to pay all or
				part of the cost of planning, establishing, and providing basic operating
				support for up to 20 national pediatric research consortia. The Director of NIH
				shall take unmet research needs into account when making awards under this
				section.
					(b)ResearchResearch
				conducted under this section shall supplement, but not replace, research that
				is otherwise conducted or supported as part of the comprehensive pediatric
				research portfolio of entities receiving awards under subsection (a). Consortia
				established under subsection (a) shall, in the aggregate, conduct basic,
				clinical, behavioral, social, or translational research to meet unmet research
				needs, as well as training in and demonstration of advanced diagnostic and
				treatment methods relating to pediatrics, as appropriate.
					(c)Coordination of
				consortia reportsThe Director of NIH shall—
						(1)as appropriate,
				provide for the coordination of information among consortia established under
				subsection (a) and ensure regular communication between such consortia;
				and
						(2)require the
				periodic preparation of reports on the activities of the consortia and the
				submission of the reports to the Director.
						(d)Organization of
				consortiumEach consortium established under subsection (a) shall
				be formed from a collaboration of cooperating institutions with a lead
				institution, meeting such requirements as may be prescribed by the Director of
				NIH, including participation in a network of such consortia.
					(e)LimitationPayments
				under subsection (a) shall not exceed $2,500,000 per year for each consortium
				in the first 5-year cycle.
					(f)Duration of
				paymentsPayments under subsection (a) for a consortium may be
				provided under this section for a period of 5 years and may be extended for
				additional periods of 5 years each, with enhanced funding opportunities based
				on a review of the operations by an appropriate scientific
				review.
					.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk
		
	
